internal_revenue_service number release date index number -------------------------- ------------------------------------------- ------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-111547-06 date date ------------ ------------------------- -------------------------- ------------------------ legend x state d1 d2 trust ------------------------ dear -------------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting relief under ' f of the internal_revenue_code acode ------------------------------------------ ---------------------- plr-111547-06 facts the information submitted states that x was incorporated under the laws of state on d1 and elected to be an s_corporation effective d1 on d2 shares of the stock of x were transferred to trust an ineligible shareholder x and its shareholders represent that although trust was eligible to elect to be an electing_small_business_trust esbt under sec_1361 they were unaware of the need to make such an election x and its shareholders represent that the circumstances resulting in the termination of x’s election to be an s_corporation were inadvertent x represents that x and its shareholders have filed federal_income_tax returns consistent with x’s s_corporation_election x and each person who was and is a shareholder of x at any time since d2 agree to make such adjustments consistent with the treatment of x as an s_corporation that the secretary may require law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under '1362 a shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1361 states that an esbt is a permissible shareholder of an s_corporation sec_1361 provides that the term esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under this subsection applies to such trust sec_1361 provides that an election to be an esbt shall be made by the trustee any such election shall be applied to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1362 provides that if an election under sec_1362 by any plr-111547-06 corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken - a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely upon the representations made and the information submitted we conclude that x’s s election terminated on d2 when shares of the stock of x were transferred to trust we further conclude however that the termination was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation d2 and thereafter provided that the trustee of trust files an esbt election and provided that x’s s election is not otherwise terminated under sec_1362 trust must file an esbt election pursuant to the procedures set forth in sec_1_1361-1 effective d2 with the appropriate service_center within days of the date of this letter trust will be treated as an esbt under sec_1361 effective d2 a copy of this letter should be attached to the esbt election x’s shareholders must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x to its shareholders as provided in sec_1368 except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x was or is a small_business_corporation or whether trust is otherwise eligible to be an esbt the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 of plr-111547-06 in accordance with the power_of_attorney on file with this office copies of this letter_ruling will be sent to your authorized representatives sincerely enclosures copy of this letter copy for ' purposes audrey w ellis senior counsel branch office of the associate chief_counsel passthroughs and special industries cc
